DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 and 5) in the reply filed on 10/27/21 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 5/12/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL documents with line through are not in English language.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitations "the content" in lines 5, 8, and 10-11, however, it is unclear whether the different recitations of “the content” are referring to recited limitations of “trade-away content”, “trade-for content”, “possessed content”, “acquirable content”, or “reserved content”, thus, deemed indefinite.  Also, claim 5 has the same issues as claim 1 as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20150157942 to Ikeda in view of US Pub. 20140315646 to Mizuno.

Claims 1 and 5. Ikeda discloses an information processing device, comprising: 
(as required by claim 5) a non-transitory computer-readable recording storage medium storing a program for causing a computer comprising a processor and a memory (Fig. 1, and ¶¶30-33, and 36-38), wherein said program causes the computer to function as: 
a trade information storage unit that stores trade information for each user in which trade-away content and trade-for content that the user wants to acquire in a trade are set in association with each other (Fig. 3, and ¶60); 
a user information storage unit that stores user information in which the content acquired by the user is set as possessed content (Fig. 2, and ¶52), and acquirable content that has been reserved by the user without having been acquired is set as reserved content (¶¶58-61, “desired game item” or “desired exchange condition”); and
a selection unit that selects reserved content that is the same as the content that becomes the designated trade-for content and is not the same as the possessed content, from among the user's reserved content based on the user information, as a result of an operation performed by the user to designate the content that will be the trade-for content that the user wants to acquire in a trade (Fig. 3, “exhibited game item”, “desired condition 1”, “desired condition 2”, and ¶¶54 and 58-61, also see Figs. 5 and 6); and 
that the selected reserved content can be acquired without a trade (¶54, “they are obtained, owned, used, managed, exchanged, fused, reinforced, sold, abandoned, and/or presented in the game.  The user may own various game items by obtaining, selling, and/or abandoning the game items”).
However, Ikeda fails to explicitly disclose a notification unit that notifies the user that the selected reserved content can be acquired without a trade (emphasis added). 
Mizuno teaches a notification unit that notifies the user that content can be acquired without a trade (¶¶59, 60, and 62, “may acquire the item in response to the request for provision of the item”).  The gaming system of Ikeda would have motivation to use the teachings of Mizuno in order to provide game players with additional game items in doing so would make the gameplay more enjoyable because of the easy access to extra game items.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Ikeda with the teachings of Mizuno in order to provide game players with additional game items in doing so would make the gameplay more enjoyable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715